Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANTS:                           ATTORNEY FOR APPELLEES:

ROBERT W. MYSLIWIEC                                DONALD E. WERTHEIMER
South Bend, Indiana                                South Bend, Indiana



                              IN THE
                                                                                  FILED
                                                                               Dec 11 2012, 9:14 am
                    COURT OF APPEALS OF INDIANA
                                                                                       CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court


GARLAND ASCHENBRENNER, WINIFRED     )
ASCHENBRENNER, and SOUTH BEND       )
CARPETLAND USA, INC. d/b/a ABBEY    )
CARPETS AND FLOORS,                 )
                                    )
      Appellants-Defendants,        )
                                    )
             vs.                    )                   No. 71A04-1201-PL-96
                                    )
MELVIN H. SANDOCK INTER VIVOS       )
REVOCABLE TRUST, BETTY J. SANDOCK   )
INTER VIVOS REVOCABLE TRUST, MELVIN )
H. SANDOCK, BETTY J. SANDOCK, and   )
RUBY SANDOCK,                       )
                                    )
      Appellees-Plaintiffs.         )


                     APPEAL FROM THE ST. JOSEPH CIRCUIT COURT
                          The Honorable Michael G. Gotsch, Judge
                              Cause No. 71C01-0712-PL-317


                                        December 11, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Garland Aschenbrenner (“Chip”), Winifred Aschenbrenner (together, “the

Aschenbrenners”), and South Bend Carpetland USA, Inc. d/b/a Abbey Carpets and Floors

(“South Bend Carpetland”) (collectively, “Carpetland”) appeal the trial court’s order granting

judgment in favor of the Melvin H. Sandock Inter Vivos Revocable Trust, the Betty J.

Sandock Inter Vivos Revocable Trust, Melvin H. Sandock, Betty J. Sandock, and Ruby

Sandock (collectively, “Sandock”) and awarding damages in the amount of $180,183.11 plus

attorney fees. Carpetland raises several issues, which we consolidate and restate as: whether

the trial court’s judgment was contrary to law.

       We vacate and remand with instructions.

                       FACTS AND PROCEDURAL HISTORY

       This case involves a dispute between the landlord, Sandock, and tenant, Carpetland, of

a commercial building located at 50760-50770 U.S. 31/33 North (now State Road 933 North)

in South Bend, Indiana (“the property”), which is located in St. Joseph County. Sandock as

lessor entered into a lease with Carpetland as lessee for the premises with a term running

from March 1, 2000 until May 31, 2010 (“the 2000 lease”). This lease was a renewal of a

lease executed between the parties in 1985 (“the 1985 lease”). The 1985 lease contained a

guaranty signed by the Aschenbrenners, by which they guaranteed the performance of

the obligations of the Lessee, South Bend Carpetland, for a period of three years

beginning March 1, 1985 and terminating February 28, 1988. Def’t’s Ex. I at 16. The

Aschenbrenners were also guarantors on the 2000 lease. Both the 1985 lease and the 2000




                                              2
lease required Carpetland to obtain insurance and pay the premiums for fire and extended

coverage on the property.

      Pertinent provisions of the 2000 lease stated:

      5.     . . . Copies of said insurance policies or certificates of insurance
             insuring the interests of both the Lessor and Lessee shall be deposited
             with the Lessor upon the issuance of said insurance. . . .

      6.     . . . On termination of this lease, Lessee will yield up the Demised
             Premises to Lessor in substantially as good condition and repair as at
             present, normal wear, tear, and depreciation excepted, and any and all
             improvements and changes made to the building or premises shall
             remain intact and become the property of the Lessor. On termination of
             this lease, Lessee will yield to Lessor with the Demised Premises any
             and all improvements, changes, or betterments to the property which
             may be affixed to the property during the term of the lease, including
             but not limited to any walls, wall coverings, lighting, facades,
             reinforcements, and attached carpeting. . . .

      ....

      8.     Lessor and Lessee covenant that and [sic] any work to be performed by
             the Lessee at the Demised Premises shall be performed and completed
             in a good and workmanlike manner and in full compliance with all
             provisions of all governmental authorities having jurisdiction over such
             construction and work. . . .

      ....

      11.    Lessor shall not be liable for any damage occasioned by failure to keep
             the Demised Premises in repair nor for any damage done or occasioned
             by or from plumbing, gas, water, steam, or other pipes or sewage, or the
             bursting, leaking, or running over of any tank, water plant, water closet,
             or waste pipe, in, above, upon, or about said buildings, or premises, nor
             for damage occasioned by water, snow, or ice being upon or coming
             through the roof, skylights, trap doors, or otherwise, nor from damages
             arising from acts or neglect of any owners or occupants of adjacent or
             contiguous property. . . .



                                             3
       12.    . . . Lessee hereby agrees to pay Lessor the expenses incurred by
              Lessor, including reasonable attorney fees, and to pay for such other
              expenses as Lessor may incur, putting said premises in good repair and
              condition, and the costs of any reasonable alterations and additions that
              Lessor may deem advisable for the re-letting of said premises; also any
              other expenses or commissions paid by Lessor in re-letting said
              premises. . . .

       ....

       14.    . . . In the event of any destruction or damage to the Demised Premises
              not resulting in the termination of the term of this Lease as hereinabove
              provided, the Demised Premises shall be promptly repaired by the
              Lessor with the insurance proceeds . . . .

Appellants’ App. at 8-13.

       Prior to the 1985 lease between the parties, the property was used as a retail carpet and

floor covering business by Sandock. When Sandock decided to terminate the business in

1985, a new tenant was located, South Bend Carpetland USA, Inc., which was a carpet

franchise company owned and operated by Chip. In 1985, Carpetland entered into the 1985

lease with an initial term of seven-and-a-half years and with the potential for renewal.

Carpetland’s occupancy of the property under the 1985 lease began in January 1985, at which

time Carpetland undertook significant renovations to prepare the property for opening.

Under the 1985 lease, there was a provision requiring Carpetland to install a new roof on the

building. In 1989, Carpetland installed a new flat roof on part of the building (“the rubber

roof”); the remainder of the building, known as the warehouse, had a pitched metal roof. The

rubber roof was installed by All Weather Exteriors, Inc. and carried a ten-year warranty. All

Weather Exteriors, Inc. went out of business a few months after the rubber roof was installed.



                                               4
       Sandock became concerned about maintenance and repairs on the rubber roof in 1991

or sometime shortly thereafter. Throughout the decade of the 90s, there were leaks in the

rubber roof that were resolved by Carpetland by “patching,” rather than more permanent and

extensive repairs. Tr. at 149. Carpetland utilized unskilled contractors for the roof repairs,

and no permits were ever taken out for the work done. Carpetland made no claim under the

warranty for the rubber roof.

       During the term of the 2000 lease, Carpetland made several claims under the casualty

insurance policies that covered the property. The first claim arose from a tornado that

occurred in St. Joseph County on October 24, 2001, which damaged the property. The

second and third claims arose in 2003 and April 12, 2007, respectively. The first two claims

were presented to Citizens Insurance Company a/k/a Hanover Insurance Company; the third

claim was presented to Harleysville Insurance Company. Carpetland collected a total of

$62,893.11 from the insurance carriers. The claims pertained to damage to both the rubber

and metal roofs, gutters, overhead doors, fencing, and other items in the interior and exterior

of the building. The money expended to make repairs to the property was less than the

amount of insurance proceeds collected by Carpetland. The commencement of many of the

repairs to the property was delayed, and there were long delays in completing such repairs.

Much of the repair work and the insurance repairs required permits from the St. Joseph

County Building Department since the work undertaken exceeded $500.00, but no permits

were taken out by Carpetland or any of the workers used to make such repairs.




                                              5
       At the commencement of the 2000 lease, the floor covering in the property consisted

of Armstrong black tile, which had been installed by Carpetland in 1985. In July 2000,

Carpetland, who had previously been a franchisee for Carpetland USA, signed a new

franchise agreement and became an Abbey Carpet franchisee. At the suggestion of Abbey

Carpet, Carpetland spent an additional $60,000.00 to $70,000.00 to remodel the interior of

the store and install new carpeting in the showroom. The carpeting recommended by Abbey

Carpet was teal, shag, residential carpet, which the company felt coordinated well with its

carpeting displays. The carpeting was installed using a process where it actually “floats”

over the tile floor, i.e., padding was laid on the floor, and the carpet was stretched over the

top of the padding. Tr. at 959. No part of the carpet or padding was glued to the floor.

Replacement carpet was installed on or about May 22, 2010 in the showroom area of the

property.

       On December 31, 2007, Sandock filed a complaint against Carpetland, alleging that

during the term of the leases Carpetland had received checks from insurance companies for

casualty losses, that the insurance proceeds were not properly used to restore the property to

its pre-loss condition, and that the insurance checks should have been payable to Sandock so

Sandock could ensure that the disbursements were properly made for repairs to the property.

On February 17, 2009, Sandock filed an amended complaint, adding a second count, which

alleged that the rubber roof was in need of replacement, and that under the 2000 lease, it was

Carpetland’s responsibility to replace the rubber roof. On February 25, 2009, Carpetland

filed a motion to dismiss the amended complaint, and on April 16, 2009, the trial court issued


                                              6
an order granting the motion to dismiss and allowing for Sandock to only file amendments to

the complaint with leave from the court. On June 29, 2009, after receiving leave from the

trial court to file another amended complaint, Sandock filed its third amended complaint,

which contained two counts, the first reiterating the claim concerning the insurance proceeds,

and the second, alleging that Carpetland failed to properly maintain the rubber roof, causing

it now to be prematurely in need of replacement.

       Carpetland filed a motion for summary judgment, and after a hearing, the trial court

granted partial summary judgment as to the portion of Sandock’s claim that insurance checks

had been forged or otherwise improperly secured by Carpetland, but denied summary

judgment as to the claims concerning the handling of the insurance proceeds and the roof

maintenance. The case proceeded to trial on these issues. On June 13, 2011, the trial court

entered its findings of fact, conclusions of law, and judgment, awarding Sandock

$180,183.11 in damages. The trial court also found that, pursuant to the 2000 lease, Sandock

was entitled to reasonable attorney fees and costs. On December 21, 2011, the trial court

entered an order awarding Sandock $72,037.50 in attorney fees and costs. Carpetland now

appeals. Additional facts will be added as necessary.

                              DISUSSION AND DECISION

       When a trial court enters findings of fact and conclusions thereon, we apply the

following two-tiered standard of review: (1) whether the evidence supports the findings; and

(2) whether the findings support the judgment. Fields v. Conforti, 868 N.E.2d 507, 512 (Ind.

Ct. App. 2007); Clark v. Crowe, 778 N.E.2d 835, 839 (Ind. Ct. App. 2002). We will set aside


                                              7
the trial court’s findings and conclusions only if they are clearly erroneous. Fields, 868

N.E.2d at 512; Clark, 778 N.E.2d at 840. Findings are clearly erroneous when the record

contains no facts to support them directly or by inference. Fields, 868 N.E.2d at 512. A

judgment is clearly erroneous if the trial court’s conclusions do not support the judgment.

Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). “We give due regard to the trial court’s

ability to assess the credibility of witnesses.” Fields, 868 N.E.2d at 512. We do not reweigh

the evidence, and we consider the evidence most favorable to the judgment and all reasonable

inferences drawn therefrom. Id. (citing Yoon v. Yoon, 711 N.E.2d 1265, 1268 (Ind. 1999)).

       Carpetland argues that the trial court erred in its award of damages to Sandock

because such award was not supported by the evidence. We agree. The present case

involved a lease between Sandock and South Bend Carpetland, a corporation, for the rent of

commercial property. The 2000 lease was not between Sandock and Chip personally; Chip

was merely a shareholder and the president of South Bend Carpetland for the duration of the

2000 lease, as well as a guarantor under the 2000 lease.

       Corporate officers and shareholders are generally not personally liable for the

contractual obligations of the corporation. Winkler v. V.G. Reed & Sons, Inc., 638 N.E.2d

1228, 1231 (Ind. 1994) (citing Toner v. Fulkerson, 125 Ind. 224, 225, 25 N.E. 218, 219

(1890)). This rule is derived from the fact that a corporation is a legal entity separate and

distinct from its shareholders and officers. Id. at 1231-32 (citing Benner-Coryell Lumber Co.

v. Ind. Unemploy’t Compens. Bd., 218 Ind. 20, 25, 29 N.E.2d 776, 778 (1940), cert. denied,

312 U.S. 698 (1941); Clarke Auto Co. v. Fyffe, 124 Ind. App. 222, 227, 116 N.E.2d 532, 534


                                             8
(1954)). This has been so since the earliest days of our corporate law. Id. at 1232. Although

a corporation acts only through its agents, officers, shareholders, and employees, it is the

corporate entity that is legally responsible for those acts. Id. (citing Ind. Dep’t of Pub.

Welfare v. Chair Lance Serv., 523 N.E.2d 1373, 1377 (Ind. 1988)).

       Here, there was no claim by Sandock to pierce the corporate veil of South Bend

Carpetland, and nothing in the trial court’s findings supports such a claim. Nevertheless, the

trial court, in its findings and conclusions, treated South Bend Carpetland, which was the

corporation, and Chip, who was the shareholder, officer, and guarantor, as one entity.

Throughout its findings and conclusions, the trial court refers to actions that Chip made

concerning the property, instead of actions that South Bend Carpetland took regarding the

property. The trial court interchangeably referred to South Bend Carpetland and Chip as if

they were one and the same when the court discussed the repairs, or lack thereof, done to the

property. However, under the terms of the 1985 lease and the 2000 lease, South Bend

Carpetland was the primary obligor and the party subject to the terms of the lease, and not

Chip. Therefore, a conflict exists between the evidence and the trial court’s judgment

because South Bend Carpetland and Chip do not have the same liability. The liability of a

corporation is not the liability of the individual. Winkler, 638 N.E.2d at 1231. South Bend

Carpetland is still an ongoing, active corporation, separate and distinct from Chip. It is the

entity with liability under the 1985 and 2000 leases.

       We note that South Bend Carpetland is continuing to conduct business with new

shareholders and officers and is still occupying the property under a new lease. Chip has no


                                              9
further association with South Bend Carpetland except as guarantor. A guaranty is defined as

“a promise to answer for the debt, default, or miscarriage of another person.” S-Mart, Inc. v.

Sweetwater Coffee Co., Ltd., 744 N.E.2d 580, 585 (Ind. Ct. App. 2001) (citing 38 Am. Jur.

2d Guaranty § 1 (1999)), trans. denied. “It ‘is an agreement collateral to the debt itself’ and

represents a ‘conditional promise’ whereby the guarantor promises to pay only if the

principal debtor fails to pay.” Id. Under Indiana common-law principles, when parties cause

a material alteration of an underlying obligation without the consent of the guarantor, the

guarantor is discharged from further liability whether the change is to his or her injury or

benefit. Id. at 586 (citing Goeke v. Merchants Nat’l Bank & Trust Co. of Indianapolis, 467

N.E.2d 760, 765 (Ind. Ct. App. 1984), trans. denied (1985)). Thus, “[g]uarantors and

sureties are exonerated if the creditor by any act, done without their consent, alters the

obligation of the principal in any respect or impairs or suspends the remedy for its

enforcement.” Id. (quotations and citation omitted).

       In this case, the 2000 lease contained a guaranty, signed by the Aschenbrenners,

stating that they were personal guarantors for the performance of the obligations of South

Bend Carpetland as the lessee. On October 27, 2010, a supplement to the new lease between

Sandock and South Bend Carpetland with its new owners was executed. This supplement

stated, “Lessor agrees that any obligation of South Bend Carpetland U.S.A., Inc. now owned

by Mark and Elizabeth McCray will not be pursued to the extent the court imposes liability

upon the Aschenbrenners and South Bend Carpetland in the above litigation but, rather, will

pursue the Aschenbrenners, only, with respect to such or any ruling or order (or judgment).”


                                              10
Pl.’s Ex. 95. A plain reading of this agreement may lead to the conclusion that South Bend

Carpetland has no obligation under the 2000 lease and that Sandock is releasing the

corporation from its obligation under the 2000 lease.           “Guarantors and sureties are

exonerated if the creditor by any act, done without their consent, alters the obligation of the

principal in any respect or impairs or suspends the remedy for its enforcement.” S-Mart, Inc.,

744 N.E.2d at 586. Therefore, to the extent that this supplement released South Bend

Carpetland from liability, it also released Chip and the Aschenbrenners from liability.

Although this supplement was admitted at trial as an exhibit and was examined by the trial

court, the trial court made no findings concerning it or its effect on liability. The trial court

erred when it failed to do so.

       Furthermore, the guaranty signed by the Aschenbrenners as part of the 1985 lease

guaranteed the performance of the obligations of the Lessee, South Bend Carpetland, for a

period of three years beginning March 1, 1985. This guaranty terminated February 28, 1988.

Def’t’s Ex. I at 16. Therefore, from the time that guaranty terminated on February 28, 1988

until the 2000 lease took effect, which was March 1, 2000, there was no personal guaranty in

effect. The Aschenbrenners cannot be held personally liable for any damages occurring

during that period of time.

       Carpetland contends that it was error for the trial court to determine whether Sandock

suffered any damages by tracing the insurance proceeds. Instead, Carpetland asserts that the

proper way to establish whether Sandock suffered any damages regarding the use of the

insurance proceeds was to determine whether Carpetland restored the damaged property to a


                                               11
pre-loss condition after a casualty loss. Carpetland argues that the evidence established that

it made repairs to the property such that each item damaged was returned to a pre-loss

condition.

       Under the 2000 lease, “[o]n termination of the lease, Lessee will yield up the Demised

Premises to Lessor in substantially as good condition and repair as at present, normal wear,

tear, and depreciation excepted . . . .” Appellants’ App. at 4. It also states, “[i]n the event of

any destruction or damage to the Demised Premises not resulting in the termination of the

term of this Lease as hereinabove provided, the Demised Premises shall be promptly repaired

by the Lessor with the insurance proceeds . . . .” Id. at 7-8. Thus, under the 2000 lease,

Carpetland, as the lessee, was only required to return the property to substantially as good

condition and repair as when the lease began with normal wear, tear, and depreciation taken

into consideration. Nowhere in the lease, was the lessee required to utilize any insurance

proceeds obtained to repair damage to the property. In fact, the lease actually contains a

provision requiring Sandock, as the lessor, to promptly repair the property with any insurance

proceeds obtained when damage occurred. We therefore conclude that the trial court erred in

using the amount of insurance proceeds received by Carpetland as the measure of damages.

The trial court should have calculated any damages by determining the costs needed to put

the property in the same condition as it was at the commencement of the lease, less normal

wear, tear, and depreciation.

       In conclusion, we find that the trial court erred in its judgment because it treated

Carpetland and Chip as if they were the same entity when the lease was actually only


                                               12
between Sandock and Carpetland, which is still an active corporation with new shareholders

and still a party to a lease with Sandock. Therefore, the judgment should be against

Carpetland, the party to the lease, with the Aschenbrenners only as the personal guarantors if

Carpetland fails to pay its debt. Further, the trial court erred when it failed to make any

findings concerning the supplement releasing Carpetland, and effectively Chip, from liability

and its effect on the judgment. The court also erred in assessing damages against the

Aschenbrenners under the 1985 lease for the period during which their guaranty was not in

effect. Finally, the trial court erred in its calculation of the damages when it used the amount

of insurance proceeds received by Carpetland as the measure of damages. We vacate the trial

court’s judgment and remand for further proceedings consistent with this opinion.

       Vacated and remanded with instructions.

NAJAM, J., and MAY, J., concur.




                                              13